Title: General Orders, 18 June 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge Thursday June 18th 1778.
                        Parole Esopus—C. Signs Egypt Elk—
                        
                    
                    Poor’s, Varnum’s & Huntington’s Brigades are to march immediately under the Command of Majr General Lee. The two Pennsylvania & Late Conway’s Brigades to march at three ôClock this afternoon and the whole Army to march at five ôClock tomorrow morning. All former orders respecting the sick &c. are to be strictly obeyed.
                    At a Brigade Court-Martial June 16th 1778—Major Hait President—Ensign Daniel Lawrence of Coll Angell’s Regiment try’d upon a charge of having in several Instances disobeyed Coll Greene’s orders in refusing to come forward to join his Regiment and for returning  back after he had set out and behaving in a manner unbecoming the Character of an Officer and a Gentleman from the time he was ordered forward ’till he actually set out with a design to join his Regiment, found guilty of a breach of the 5th Article 18th section of the Articles of War and sentenced to be discharged the service.
                    The Commander in Chief approves the sentence & orders it to take Place.
                    At a General Court-Martial June 15th 1778—Coll Livingston President—Captain Bowen of 9th Pennsylvania Regt Lieutenants Darrah and Pursill of the 2nd Pennsylvania Regiment, tried 1st—for entering the Encampment of the 3rd Pennsylvania Regiment in a riotous and mutinous manner. 2ndly—for attempting to enter Coll Craige’s house between the hours of twelve and one in the morning of the 4th of June instant with drawn swords.
                    The Court are unanimously of Opinion that they are not guilty of the Charges exhibited against them and do acquit them with honor.
                    The Commander in Chief confirms the opinion of the Court.
                    Agreeable to the Report of a Court of Enquiry ordered the 13th instant—John Randolph, a soldier now in Colonel Harrison’s Regiment of Artillery is to join the 14th Virginia Regiment immediately: The determination concerning the other man claimed by the last mentioned Regiment is postponed for want of Evidence.
                